Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed eye-mountable device specifically including, as the distinguishing features in combination with the other limitations, a pinch-off region defining a perimeter of the central region where a portion of the first encapsulation layer physically contacts a portion of the second encapsulation layer, wherein the pinch-off region separates the claimed central region from the claimed peripheral region. Specifically, with respect to independent claim 17, none of the prior art either alone or in combination disclose or teach of the claimed eye-mountable device specifically including, as the distinguishing features in combination with the other limitations, a pinch-off region defining a perimeter of the central region where a portion of the first encapsulation layer physically contacts a portion of the second encapsulation layer, wherein the pinch-off region separates the liquid crystal in the claimed central region from the substrate in the claimed peripheral region. Specifically, with respect to independent claim 18, none of the prior art either alone or in combination disclose or teach of the claimed eye-mountable device specifically including, as the distinguishing features in combination with the other limitations, a pinch-off region defining a perimeter of the central region where a portion . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 28, 2021